IN THE COURT OF APPEALS OF IOWA

                                  No. 19-0890
                            Filed September 2, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RODNEY C. HENRICKSEN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Jeffrey Farrell, Judge.



      Rodney Henricksen appeals his conviction of murder in the second degree.

AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Theresa R. Wilson,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Zachary Miller, Assistant Attorney

General, for appellee.



      Considered by Doyle, P.J., Mullins, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                         2


MAHAN, Senior Judge.

       Rodney Henricksen appeals his conviction of murder in the second degree,

raising claims with regard to his justification defense and the admission of

testimony from a lip-reading expert. Upon our review, we affirm.

I.     Background Facts and Proceedings

       On the evening of January 17, 2018, a violent altercation between

Henricksen and Joshua Sadlon broke out in a crowded Urbandale bar. Sadlon

appeared to be unconscious after Henricksen threw him onto a table and landed

several punches to his face. Sadlon was pronounced dead the following day.

       The State filed a trial information charging Henricksen with murder in the

second degree. Henricksen pled not guilty and later filed a notice of justification

defense pursuant to the “stand your ground” amendments to chapter 704 (2018).

He requested a pretrial evidentiary hearing on his claim of statutory immunity.

Following a hearing, the district court denied Henricksen’s request.

       Prior to trial, Henricksen moved to exclude testimony from a lip-reading

expert regarding what she saw Henricksen say in audio-less surveillance videos

from the bar on the night of the altercation. The district court ruled to allow the

testimony.

       The case proceeded to trial. At the close of the State’s case, Henricksen

moved for judgment of acquittal, claiming the State failed to prove he lacked

justification. The district court denied the motion. The jury found Henricksen guilty

as charged. The district court denied Henricksen’s motion for new trial and arrest

of judgment.    The court sentenced Henricksen to an indeterminate term of
                                          3


imprisonment not to exceed fifty years with a seventy percent mandatory minimum.

Henricksen appealed. Facts specific to his claims on appeal will be set forth below.

II.    Expert Lip-Reading Testimony

       Henricksen appeals the district court’s decision to allow Telina Quintana to

provide testimony as an expert witness on lip reading. We review evidentiary

rulings, including the admission of expert testimony, for abuse of discretion. State

v. Tyler, 867 N.W.2d 136, 152 (Iowa 2015). “Iowa is generally ‘committed to a

liberal view on the admissibility of expert testimony.’” Id. at 153 (citation omitted).

A qualified expert “may testify in the form of an opinion or otherwise if the expert’s

scientific, technical, or other specialized knowledge will help the trier of fact to

understand the evidence or to determine a fact in issue.” Iowa R. Evid. 5.702. “An

expert may base an opinion on facts or data in the case that the expert has been

made aware of or personally observed.” Iowa R. Evid. 5.703.

       The State explored Quintana’s qualifications at trial. Quintana testified she

“was born deaf” and had been reading lips for forty-four years. When she did not

have an interpreter, Quintana relied on lip reading, writing notes, and gesturing to

communicate, including during high school, college, and her employment.

Quintana had not testified in court as a lip reader before. She stated, “General

research shows that the average deaf person can understand when they’re lip

reading about thirty percent, depending on their background, depending on where

they went to school, depending on environment.”              But she opined “[t]hat

percentage would increase” if she was able to “see what the person was saying

over and over.”
                                         4


       Quintana was provided copies of the surveillance video zoomed in to 150

percent and 200 percent, as well copies in color and black and white. She testified

“[t]he closeup was much clearer” because she “was able to see their lips better,”

and “[t]he black and white was definitely easier to lip read.” Quintana spent “sixty

hours” reviewing the video. She testified she saw Henricksen say “Go home” twice

and “I want to beat him” twice. Quintana also testified she did not see Sadlon

threaten Henricksen, but she acknowledged she “was better able to lip read

[Henricksen]” than Sadlon because Sadlon’s face was “dark” and he had a beard.

       Henricksen challenges the reliability of Quintana’s testimony, “due to her

lack of qualifications and the lack of any standards for assessing the accuracy of

lip reading in general or Quintana’s lip reading in particular.” As noted, Quintana

acknowledged that general studies showed that “lip-reading is about thirty percent

reliable,” but she believed her review of the video was “approximately eighty

percent” accurate. Quintana also acknowledged that she had no “formal training

in lip-reading” and “no way of verifying” if what she transcribed from the video was

correct, but she explained her procedure of lip-reading the video in this case as

follows: “I would write it down. And then I would watch it again to make sure it was

clear that I got it. And I would document it, and then I would watch it again and

make sure, verify, that that is, indeed, what I caught.” She further testified, “I

wanted to make absolutely sure that the word that I caught, that I understood from

what they said was, indeed, the word that was out of their mouth. It’s important to

me that I was accurate.”

       Despite Henricksen’s concerns, we conclude the record demonstrates

Quintana was qualified to testify about her lip-reading of the surveillance video.
                                          5

See Estate of Williams v. City of Milwaukee, 274 F. Supp. 3d 860, 879 (E.D. Wis.

2017) (holding an expert lip reader was able to reliably transcribe thirty seconds of

audio-less squad car footage considering the expert’s “lifetime of practice and

decades of professional lip-reading” and stating that any concerns about accuracy

could be addressed on cross-examination by the defense), vacated on other

grounds, 902 F.3d 643 (7th Cir. 2018); see also State v. Belken, 633 N.W.2d 786,

800 (Iowa 2001) (noting “witnesses may acquire expert knowledge through

practical experience and training”); State v. Buller, 517 N.W.2d 711, 714 (Iowa

1994) (finding years of experience and training with dog qualified dog handler as

expert witness regarding dog’s reactions); cf. Ranes v. Adams Labs., Inc., 778
N.W.2d 677, 686 (Iowa 2010) (observing “the foundational showing of reliability for

nonscientific evidence is correspondingly lower” than that required for scientific

evidence that is “particularly novel or complex”). The video quality was clear, and

we believe the facial images were detailed enough to allow Quintana an accurate

description of certain statements, particularly upon sixty hours of review. But see

Quinn v. Pipe & Piling Supplies (U.S.A.) Ltd., No. 2:09-CV-161, 2011 WL
13124629, at *2 (W.D. Mich. Mar. 21, 2011) (declining to opine on “the admissibility

of lip reading evidence generally,” but concluding the proposed lip-reader

testimony “would not be reliable in this case due to the nature of the video,”

including “generally poor” video quality and “highly variable” speed, which

produced “distortion”). And contrary to Henricksen’s contention that “[b]ecause the

lip reading testimony was inherently unreliable, it was also unhelpful to the jury and

irrelevant,” we conclude the testimony was helpful for the trier of fact in

understanding the evidence. Belken, 633 N.W.2d at 799 (“As a general rule, we
                                            6


permit expert testimony if it consists of specialized knowledge that will aid the jury

in understanding the evidence or in deciding a material issue.”). An absence of

certainty does not render the testimony inadmissible. See Tyler, 867 N.W.2d at

153 (“A lack of absolute certainty goes to the weight of the expert’s testimony, not

to its admissibility.” (citation omitted)). We find no abuse of discretion in the district

court’s decision to allow the expert testimony at issue.

III.   Justification Defense

       Henricksen acknowledged striking Sadlon but claimed he acted in self-

defense because he was in fear of his life. On appeal, Henricksen claims “the

State failed to disprove his defense of justification” where “[t]he evidence

established that Henricksen had a reasonable belief that his use of force against

Sadlon was reasonable and necessary to prevent the imminent and unlawful use

of force by Sadlon.” We review a challenge to the sufficiency of the evidence for

the correction of errors at law. See State v. Serrato, 787 N.W.2d 462, 465 (Iowa

2010). The jury’s verdict will be upheld if it is supported by substantial evidence.

See State v. Henderson, 696 N.W.2d 5, 7 (Iowa 2005).

       The jury received the following marshalling instruction on Henricksen’s

justification defense:

       The Defendant claims he acted with “justification.” A person is
       “justified” in the use of reasonable force when the person reasonably
       believes that such force is necessary to defend oneself from any
       actual or imminent use of unlawful force.
                A person who reasonably believes that a forcible felony is
       being or will imminently be perpetrated is justified in using
       reasonable force, including deadly force, against the perpetrator to
       prevent or terminate the perpetration of that felony.
                The State must prove at least one of the following elements
       to show that Defendant was not justified:
                                         7


               1. The Defendant provoked the use of force against himself
       with the intent to use such force as an excuse to inflict injury on the
       other person.
               2. The Defendant did not believe he was in imminent danger
       of death or injury and the use of force was not necessary to save
       him.
               3. The Defendant did not have reasonable grounds for the
       belief.
               4. The force used by the Defendant was unreasonable.
               The State has the burden to prove the Defendant was not
       acting with justification.

See Iowa Code § 704.3 (2018).

       At trial, Henricksen testified that Sadlon made several threats to him,

including making a “gun gesture” under Henricksen’s chin, asking who the women

in Henricksen’s group were there with, and telling Henricksen he had “been in a lot

of fights, he could kick my ass any time he wanted to.” Henricksen testified that

he told his friend, Davy Thomsen, that Sadlon “just threatened my life.” Henricksen

testified that Sadlon’s statement made him feel “[v]ery uncomfortable” and he did

not “know if he’s going to follow through with his threat.” Henricksen testified that

immediately before he threw Sadlon on the table and punched him, Sadlon had

said, “I’m going to fuck that blonde [(Michelle Easter, who had accompanied

Henricksen to the bar)]; if you try to stop me, I’ll kill you.” We observe the video

shows that just before Henricksen grabbed him, Sadlon had his hands at his sides

and was making no move toward Henricksen.

       Henrickson acknowledges that “most of the patrons did not see or hear

anything that caused them any cause for concern,” but he claims “the bar was loud

from both the music playing over the speakers and crowd noise, so it was often

difficult for patrons to hear others’ conversations.”    Indeed, no other witness

testified to hearing Sadlon threaten Henricksen. Thomsen’s girlfriend, Leah King,
                                          8


testified Sadlon “was touching [Henricksen] and talking closely,” but she did not

observe that Sadlon “ever pushed him.” Thomsen testified similarly, stating it was

“an uncomfortable situation” and Sadlon “was talking very close with [Henricksen],”

but he did not believe Sadlon “deserved to be beat up like that.” Easter testified

Sadlon was “all over the place,” “kept going up to [Henricksen] throughout the

whole night,” and asked Henricksen “if he was a fighter also.” Easter stated that

Henricksen told her “that [Sadlon] was trying to pick a fight with him.” She testified

that after the altercation she told another person at the bar that Sadlon was “talking

shit, being rude, but he did not deserve that.” After the altercation, Henricksen and

Easter went to a different bar, where Henricksen told a bartender that Sadlon “got

in his face, and he knocked him out.” Henricksen told another person at that bar

a similar story, and he did not mention that Sadlon had threatened him.

       We believe the record before us furnishes substantial proof from which a

jury could find, beyond a reasonable doubt, that Henricksen’s reliance on the

justification defense was unfounded. See State v. Thornton, 498 N.W.2d 670, 673

(Iowa 1993) (noting the jury is free to believe or disbelieve the evidence and to

give weight to the evidence as it sees fit). The State refuted the defense with proof

that Henricksen initiated the altercation and used unreasonable force against

Sadlon. The fact that Henricksen grabbed Sadlon by his coat and threw him, rather

than withdrawing or moving to a different location at the bar, substantially weakens

any claimed belief in imminent danger of injury or death. We conclude there is

sufficient evidence in the record to show the State met its burden to disprove

Henricksen’s defense of justification, and we affirm on this issue.
                                          9


       Henricksen also contends “the district court should have held a pretrial

hearing to determine the merits of [his] claim of statutory immunity.”         After

Henricksen filed his brief, the supreme court addressed and rejected this precise

claim. See State v. Wilson, 941 N.W.2d 579, 581, 590–91 (Iowa 2020). The court

found “that the 2017 legislation does not require pretrial hearings. Significantly,

section 704.13 provides an immunity from ‘liability,’ not an immunity from

‘prosecution’ as in some other states with stand-your-ground laws.” Id. at 581

(internal citation omitted). Accordingly, the court determined the defendant “had

no right to a pretrial hearing on justification.” Id. at 590. Because the court’s

holding in Wilson resolves Henricksen’s claim, we affirm the district court’s denial

of his request for a pretrial hearing on statutory immunity.

IV.    Conclusion

       Having addressed the claims before us, we affirm Henricksen’s conviction

of murder in the second degree.

       AFFIRMED.